DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 & 6-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al. (# US 2017/0335123).
Nakamura et al. discloses:
1. White ink (see Abstract) comprising: 
a crystalline urethane resin ([0068]-[0070]); and 

2. The white ink according to claim 1, wherein the crystalline urethane resin has at least one of a cross-linking structure and an elongation structure derived from a polyamine ([0100]-[0101]). 
3. The white ink according to claim 2, wherein the polyamine comprises a triamine ([0100]-[0101]). 
6. The white ink according to claim 1, wherein a crystalline portion of the crystalline urethane resin comprises a polyester ([0064]-[0073]). 
7. The white ink according to claim 1, wherein the coloring material comprises at least one of a metal oxide, an inorganic hollow particle, and a resin hollow particle ([0110]). 
8. An ink accommodating container according to claim 1 the white ink of claim 1; and an ink accommodating unit containing the ink (figure: 2; [0169]). 
9. A recording device (figure: 1-3) comprising: the ink accommodating container of claim 8; and a discharging device configured to discharge the white ink accommodated in the ink accommodating container (figure: 1-3; [0160]-[0185]). 
10. A recording method comprising: applying the white ink of claim 1; and discharging the white ink ([0176]-[0177]). 
11. Recorded matter ([0181]-[0185]) comprising: a recording medium ([0182]); a white printing layer formed on the recording medium, wherein the white printing layer comprises a crystalline urethane resin ([0068]-[0070]) and a coloring material ([0108]-[0122]). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (# US 2017/0335123).
Nakamura et al. discloses all the limitation of white ink except:
4. The white ink according to claim 1, wherein the crystalline urethane resin has a melting point of from 40 to 100 °C. 
5. The white ink according to claim 1, wherein the crystalline urethane resin has a crystallization temperature of from -30 to 50 °C. 
However, Nakamura et al. discloses exactly same crystalline urethane resin as applicant discloses in their own specification. The melting point and crystallization temperature is property of the material, which constant to the material. Therefore, the .


Allowable Subject Matter
Claim 12 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The white ink has a melting peak as measured by a differential scanning calorimeter in the following conditions: 
Measuring conditions: 
four grams of the white ink is dried at 70 degrees C. for 18 hours and at 120 degrees C. for 15 minutes to prepare a measuring sample, thereafter, a thermal property of the measuring sample is measured by a differential scanning calorimeter Q2000, available from TA Instruments, is measured in a nitrogen atmosphere in a flow rate of 50 mL/minutes under the following temperature conditions: a graph of endotherm amount and exotherm amount is created from measuring results to determine whether the measuring sample has the melting peak in a second temperature rising; and 
Temperature Conditions: Starting Temperature: -20 degrees C. First temperature rising rate: 10 degrees C./min Ending temperature: 130 degrees C. Holding time: one minute Temperature falling rate: 10 degrees C./min Ending temperature: -50 degrees C. 
Holding time: five minutes 
Second temperature rising rate: 10 degrees C./min
Ending temperature: 130 degrees C.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Berge (# US 2015/0080527) discloses an aqueous ink-jet inks containing an aqueous vehicle, a pigment and a random polyurethane copolymer as a binder. The random polyurethane copolymer contains short hard segments without any ionic group. Also disclosed is the use of these dispersions in an ink-jet ink (see Abstract).

(2) Berge (# US 2013/0267656) discloses an aqueous ink-jet inks containing an aqueous vehicle, a pigment and an alternating polyurethane as a binder (see Abstract).

(3) Li et al. (# US 2011/0018928) discloses an inks that have, as a principal component, a crosslinked polyurethane dispersoid binder additive with selected diols used to prepare the polyurethane. The diols include a polyether diol, an ionic diol and polycarbonate, polyamide and/or poly(meth)acrylate diols. These inks can be used for printing on different media, and are particularly suitable for printing on textiles. The printed textiles are particularly durable to wash fastness and crock (see Abstract).

(4) Shimohara et al. (# US 2008/0241485) discloses an ink composition containing at least a polymerizable composition, a pigment, and a polymer (see Abstract).

(5) Birau et al. (# US 2016/0230027) discloses a white ink composition for use in digital offset printing, including a first white colorant including a first plurality of white 

(6) Breton et al. (# US 2015/0077501) discloses a white ink composition for ink-based digital printing includes a white pigment. The white pigment is titanium dioxide. A method for ink-based digital printing includes applying dampening fluid to an imaging member to form a dampening fluid layer, patterning the dampening fluid layer using a laser imaging system, applying a white ink composition to the imaging member surface having the patterned dampening fluid disposed thereon to form an ink image, partially curing the ink image, and transferring the partially cured ink image to a printable substrate (see Abstract).

(7) Shimohara et al. (# US 2010/0240830) discloses a pigment dispersion, containing (a) a pigment; and (b) a polymer having a polyurethane bond in a main chain, having at least one polymer chain selected from the group consisting of a polyester, a polyacrylate, a polymethacrylate and a polyalkylene oxide at a side chain of the polymer, and having a partial skeleton that is different from a partial skeleton included in a chemical structure of the pigment, as a pendant of the main chain (see Abstract).

(8) Allen et al. (# US 2016/0222231) discloses An ink composition, including 30% or less pigment, 10% or less dispersant, between 40% and 80% acrylate, 12% or less photoinitiator, and having a viscosity between 2 x 106 cP and 5 x 107 cP at 25 °C., and between 2 x 105 cP and 4 x 106 cP at 60 °C., and a 60 second tack between 40 and 65 g-m at 25 °C., and between 10 and 20 g-m at 60 °C (see Abstract). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152.  The examiner can normally be reached on 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/           Primary Examiner, Art Unit 2853